NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

GREGORY ROMAN DADY,              )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D17-3001
                                 )
MARYANA PAVLYSHYN DADY,          )
                                 )
           Appellee.             )
________________________________ )

Opinion filed June 22, 2018.

Appeal from the Circuit Court for Pinellas
County; Keith Meyer, Judge.

Gregory Roman Dady, pro se.

Melissa Gilkey Mince of Anderson Law
Group, Clearwater, for Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, CRENSHAW, and SLEET, JJ., Concur.